DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the amendment filed on 6/23/2021.  
Claims 1-20 are pending.
Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Rebecca Bachner (Reg. 54,865) on 7/30/2021.

6.	The application has been amended as follows:

Claims listed have been amended as follows:


1.	(Currently Amended) A method, comprising:
establishing, by an orchestrator component, a connection to a bridge associated 
wherein the orchestrator component and a plurality of virtual machines are executing on the host device;
providing, by the orchestrator component and to one or more of the plurality of virtual machines, a notification about the bridge associated with the host device,
wherein the notification is to permit the one or more of the plurality of virtual machines to connect to the bridge in order to receive information,
wherein at least one of the one or more of the plurality of virtual machines, indicates an interest in receiving the information to be provided by the bridge as identified in the notification; 
obtaining, by the orchestrator component, one or more dynamic parameters, included in the information, relating to the host device; and
providing, by the orchestrator component, the one or more dynamic parameters for transmission to the at least one of the one or more of the plurality of virtual machines via the bridge to permit the at least one of the one or more of the plurality of virtual machines to receive and process the one or more dynamic parameters.

2.	(Currently Amended) The method of claim 1, wherein providing the one or more dynamic parameters for transmission to the at least one of the one or more of the plurality of virtual machines permits the at least one of the one or more of the plurality of virtual machines to provide the one or more dynamic parameters at least one of the one or more of the plurality of virtual machines.

5.	(Currently Amended) The method of claim 1, wherein providing the one or more dynamic parameters comprises:
creating a secure socket connection, with a particular virtual machine of the at least one of the one or more of the plurality of 
providing the one or more dynamic parameters for transmission to the particular virtual machine via the secure socket connection to permit the particular virtual machine to process the one or more dynamic parameters.

6.	(Currently Amended) The method of claim 1, wherein providing, to the at least one of the one or more of the plurality of virtual machines, the notification about the bridge comprises:
providing, to one or more of the plurality of virtual machines, the notification about the bridge via a system management basic input/output system (SMBIOS) string or a tag inserted in a domain extensible markup language (XML).

8.	(Currently Amended) A host device, comprising:
one or more memories; and
one or more processors, communicatively coupled to the one or more memories, the one or more memories and the one or more processors to implement:

a plurality of virtual machines; and
an orchestrator to:
establish a connection to the bridge;
provide, to the plurality of virtual machines, a notification about the bridge, 
wherein the notification is to permit the plurality of virtual machines to connect to the bridge in order to receive information,
wherein at least one of the plurality of virtual machines, indicate an interest in receiving the information to be provided by the bridge as identified in the notification; 
obtain one or more parameters, included in the information, relating to the host device; and
provide the one or more parameters for transmission to the  at least one of the one or more of the plurality of virtual machines via the bridge to permit the at least one of the one or more of the plurality of virtual machines to process and identify the one or more parameters.

at least one of the one or more of the plurality of virtual machines at predetermined intervals.

11.	(Currently Amended) The host device of claim 8, wherein a particular virtual machine, different than the at least one of the one or more of the plurality of virtual machines, does not connect to the bridge and does not receive the one or more parameters, when provided by the orchestrator, based on not connecting to the bridge.

12.	(Currently Amended) The host device of claim 8, wherein one of the at least one of the one or more of the plurality of virtual machines performs an action based on the one or more parameters, and another one of the at least one of the one or more of the plurality of virtual machines does not perform an action based on the one or more parameters.

13.	(Currently Amended) The host device of claim 8, wherein the orchestrator is further to:
create a secure socket connection, with a particular virtual machine of the at least one of the one or more of the plurality of virtual machines, via the bridge; and
provide one or more additional parameters for transmission to the particular 

14.	(Currently Amended) The host device of claim 8, wherein the one or more processors are further to:
provide a client application to one of the at least one of the one or more of the plurality of virtual machines,
wherein the client application enables the one of the plurality of virtual machines to process and identify the one or more parameters.

15.	(Currently Amended) A non-transitory computer-readable medium storing instructions, the instructions comprising:
one or more instructions that, when executed by one or more processors of a host device, cause the one or more processors to implement:
a bridge;
a virtual machine; and
an orchestrator to:
establish a connection to the bridge;
provide, to the virtual machine, a notification about the bridge,
wherein the notification is to permit the virtual machine to connect to the bridge in order to receive information,
wherein the virtual machine indicates an interest in receiving the information to be provided by the bridge as identified in the notification; 
obtain one or more dynamic parameters, included in the information, relating to the host device; and
provide, based on the virtual machine indicating [[an]]the interest, the one or more dynamic parameters for transmission to the virtual machine via the bridge to permit the virtual machine to receive and process the one or more dynamic parameters.

Allowable Subject Matter


7.	The following is an examiner’s statement of reasons for allowance:


	Neither reference(s), individually or in combination teaches the claim limitations above.  Nor, one of ordinary skill in the art at the time the invention was made would have combined them to arrive at the present invention as cited above.

Claims 2-7, 9-14, 16-20 depending on claims 1, 8 and 15, therefore, are considered allowable on the basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG KIM whose telephone number is (571)270-1313.  The examiner can normally be reached on M-Thurs 8:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DONG U KIM/Primary Examiner, Art Unit 2196